Title: Thomas Jefferson to Patrick Gibson, 22 April 1819
From: Jefferson, Thomas
To: Gibson, Patrick


          
            Dear Sir
             Poplar Forest Apr. 22. 19. 
          
          While here, and at my usual season for settling the affairs of the year, I have taken a view of their present standing between us which I will here state as nearly as I can, setting out on the basis of your account of Feb. 8. when 306. Barrels of flour had been sold & a balance of 724.15 D remained against me.
          
            
              
              
              
              
               D
            
            
              Apr.
              7.
               
              the letter of this date states 288 B. recd after Feb. 8. & sold for 
              1751. 
              
            
            
              
              
              
              since Apr. 7. there have been sent hence & from Albemarle abt
              50.
              
              
            
            
              
              
              
              and there is gone or will immediately go from Shadwell mills
              50 
              
              
            
            
              
              
              
              
              
              
              100.
               say
              600.
              
            
            
              
              
              
              the tobo sent hence & a little still to go 13,000. ℔ say
              1040 
              
            
            
              
              
              
              We are then to set off against this sum of
              3391 
              
            
            
              
              
              
              
              
              
               D
              
              
            
            
              
              
              
              the balance of Feb. 8.
              
              724.
              15.
              
            
            
              
              
              
              
              
              
               D
              
              
            
            
              Feb.
              1.
              
              my draught in favor of
              Leitch
              
              108.
              33
              
            
            
              
              24.
              
              
              Ellen W. Randolph
              100.
              
              
            
            
              
              26.
              
              duties on wine
              
              133.
              44
              
            
            
              Mar.
              9.
              
              my draught in favor of
              Yancey
              
              58.
              65
              
            
            
              
              25 
              
              
              Mayo
              
              25.
              37½
              
            
            
              Apr.
              4.
              
              
              Gray
              
              43.
              25
              
            
            
              
              8.
              
              
              Garrett
              
              300.
              
              
            
            
              
              
              
              
              Leitch
              
              125.
              04
              
            
            
              
              11.
              
              
              Bacon
              
              33.
              75
              1651.
              98
            
            
              
              
              
              which will leave (conjecturally but nearly) a balance in my favr
              1739.
              02
            
            
              on this I shall be obliged to make draughts, to wit
            
            
              
              
              
              for remittances to Europe
              800.
              D.
              
            
            
              
              
              
              for country debts about
              1350 
              
              
              2150.
               
            
            
              
              which would leave a deficit of about
              410.
              98
            
          
          
          this deficit is the effect of the unfortunate fall in the price of produce and at a time so critical for me. the medium price for several years past, on nearly 700. Bar. of flour, & on the tobo would have made a  difference sufficient not only to cover this balance but to enable me to having have redeemed one of my notes in bank. as it is, it is impossible for me to supply the deficit unless one of the banks (besides continuing the 1500.D. note) will add 500.D. to it. I hope they will do it, and in that confidence, I will on my return to Monticello (say 4. or 5. days hence) send you a note for 2000.D. i.e. to cover the former 1500. & the additional 500.D. endorsed by my grandson. in asking this favor of the bank; I shall hope for the friendly influence of Colo Nicholas: and to relieve myself from these painful necessities, I am urging the sale of some de- detached parcels of land which I have here and in Albemarle. but there is at present an entire stagnation of purchase here, occasioned by the crisis of bank engagements which suspends business in Lynchburg and it’s vicinity for the present. it is believed however that the extent of embarrasments is now understood, and this trial having severed the unsound from the sound members of the body, it is presumable that business & confidence will be soon again revived; so that in the course of the year I may hope to recieve reasonable offers for what I propose to sell. of the conjectural balance above stated, the first necessary and urgent call is for the 800.D. to be remitted to Europe. this sum I must therefore pray you at your first possible convenience to place in the hands of mr John Vaughan of Philadelphia on my account. the country demands can await the issue of the note I am to send you. I salute you with constant friendship and respect.
          
             Th: Jefferson
          
        